Citation Nr: 0710958	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  04-30 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for postoperative 
residuals of an excised cystadenoma of the left ovary.

2.  Entitlement to service connection for a stomach disorder.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for body pain.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for an ear disorder, 
including otitis.

7.  Entitlement to service connection for a shoulder tumor.

8.  Entitlement to service connection for a chest lump.

9.  Entitlement to an initial evaluation in excess of 10 
percent for asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from December 1979 to December 
1984.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The Board REMANDS the claims of entitlement to service 
connection for postoperative residuals of an excised 
cystadenoma of the left ovary, stomach and skin disorders, 
sinusitis, an ear disorder, including otitis, and a shoulder 
tumor, and entitlement to an initial evaluation in excess of 
10 percent for asthma to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims being decided.

2.  The veteran does not currently have a disability 
manifested by body pain.  

3.  The veteran does not currently have a lump in her chest.


CONCLUSIONS OF LAW

1.  A disability manifested by body pain was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1131, 5102, 5103, 
5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2006).

2.  A chest lump was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1131, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on the 
claims being decided by letter dated April 2001, before 
initially deciding those claims in a rating decision dated 
October 2002.  The timing of such notice reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II.  

The content of such notice also reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  In the aforementioned notice letter, the RO acknowledged 
the veteran's claims, notified her of the evidence needed to 
substantiate those claims, identified the type of evidence 
that would best do so, informed her of the VCAA and VA's duty 
to assist, and indicated that it was developing her claims 
pursuant to that duty.  As well, the RO identified the 
evidence it had obtained in support of the veteran's claims.  
The RO noted that it would make reasonable efforts to assist 
the veteran in obtaining all outstanding evidence provided 
she identified the source(s) thereof.  The RO also noted 
that, ultimately, it was the veteran's responsibility to 
ensure VA's receipt of all pertinent evidence.  The RO 
advised the veteran to sign the enclosed forms authorizing 
the release of her treatment records if she wished VA to 
obtain such records on her behalf.  The RO also advised the 
veteran to identify or send directly to VA all requested 
evidence to support her claims.  

The content of this notice letter does not reflect compliance 
with the requirements of the law as found by the Court in 
Dingess/Hartman.  Therein, the RO did not provide the veteran 
information on disability ratings or effective dates.  
However, the veteran has not been prejudiced as a result 
thereof.  Bernard, 4 Vet. App. at 394.  Rather, as explained 
below, service connection may not be granted in this case; 
therefore, any question relating to the appropriate 
disability evaluation and effective date to be assigned such 
a grant is rendered moot.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the claims being decided.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  Specifically, the RO 
endeavored to secure and associate with the claims file all 
evidence the veteran identified as being pertinent to these 
claims, including service medical records and post-service VA 
and private treatment records.  Since then, in a written 
statement submitted in March 2005, the veteran has indicated 
that there is no other evidence to submit in support of her 
claims.    

The RO did not conduct medical inquiry in an effort to 
substantiate the claims being decided by affording the 
veteran a VA examination.  However, in the absence of 
evidence of current disabilities, such inquiry is unnecessary 
under applicable regulatory provisions.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence [s]he should submit to substantiate h[er] 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant).  

II.  Analysis of Claims

The veteran seeks service connection for a disability 
manifested by body pain and a lump in her chest.  According 
to written statements submitted during the course of this 
appeal, it is contended that  the veteran developed these 
disorders in service secondary to radiation exposure.  
Allegedly, for 18 months while working as a radioman in radio 
communications, her duties required her to monitor microwave 
and radiation emission levels in certain equipment.  Despite 
these duties, she reportedly never wore a dosimetry badge.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2006).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Service connection may be presumed for arthritis and 
malignant tumors if it is shown that the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, and either of those 
conditions became manifest to a degree of 10 percent within 
one year from the date of discharge, and there is no evidence 
of record establishing otherwise.  38 U.S.C.A. §§ 1101(3), 
1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(1)-
(3), 3.309(a) (2006).

Service connection for a disability claimed as attributable 
to in-service exposure to ionizing radiation can be 
established if: (1) the veteran qualifies as a radiation-
exposed veteran who suffered from an enumerated disorder for 
which service connection may be presumed in accordance with 
38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 3.309(d) 
(2006); (2) the claimed disorder is one of the "radiogenic 
diseases" listed in 38 C.F.R. § 3.311(b) (2006) and 
sufficient radiation exposure is shown; or (3) where it is 
established by competent medical evidence that a chronic 
disorder diagnosed after discharge is the result of in-
service exposure to ionizing radiation.  A "radiation-exposed 
veteran" is a veteran who, while serving on active duty or on 
active duty for training or inactive duty training, 
participated in a radiation-risk activity.  38 C.F.R. § 
3.309(d)(3) (2006).  In-service radiation risk activities 
identified in 38 C.F.R. § 3.309 involve either on-site 
participation in a test involving atmospheric detonation of a 
nuclear device, exposure to ionizing radiation as a prisoner 
of war in Japan or as a member of the United States 
Occupation Forces in Hiroshima or Nagasaki during the period 
beginning in August 6, 1945 and ending on July 1, 1946, or 
occupational exposure.

The radiogenic diseases found to be specific to radiation-
exposed veterans under 38 C.F.R. §§ 3.311(b)(2) include: all 
forms of leukemia; thyroid cancer; breast cancer; lung 
cancer; bone cancer; liver cancer; skin cancer; esophageal 
cancer; stomach cancer; colon cancer; pancreatic cancer; 
kidney cancer; urinary bladder cancer; salivary gland cancer; 
multiple myeloma; posterior subcapsular cataracts; non-
malignant thyroid nodular disease; ovarian cancer; 
parathyroid adenoma; tumors of the brain and central nervous 
system; cancer of the rectum; lymphomas other than Hodgkin's 
disease; prostate cancer; and any other cancer.

In a case in which a claim is based on the existence of a 
disorder that does not qualify as a radiogenic disease, VA 
must nevertheless consider the claim provided that the 
claimant has cited competent scientific or medical evidence 
that the claimed condition is a radiogenic disease.  38 
C.F.R. § 3.311(b)(4); see also Combee v. Brown, 34 F.3d 1039 
(1994).  

In order to prevail with regard to the issue of service 
connection on the merits, there must be medical evidence of a 
current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  



A.  Body Pain

According to the veteran's service medical records, in 
service, the veteran occasionally complained of pain 
affecting certain areas of her body, including her lower 
extremities and abdomen.  Examiners attributed such pain to 
gastrointestinal disorders, viruses, and/or the veteran's 
menstrual cycles.  No examiner diagnosed a disorder 
manifested by generalized body pain.

Since discharge, the veteran has continued to seek medical 
treatment, both VA and private, for various complaints, 
including pain affecting her chest, abdomen and right flank.  
Physicians have attributed the abdominal and right flank pain 
to gynecological and gastrointestinal problems.  No medical 
professional has diagnosed a disorder manifested by 
generalized body pain in response to the veteran's 
complaints.  

As noted above, to prevail in a claim for service connection, 
the veteran must submit competent evidence establishing that 
she has a current disability resulting from service.  In this 
case, the veteran's assertions represent the only evidence of 
record establishing that she has a current disability 
manifested by body pain.  Such assertions may not be 
considered competent evidence of a current disability as the 
record does not reflect that the veteran possesses a 
recognized degree of medical knowledge to diagnose a medical 
condition or to render a competent opinion on causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that laypersons are not competent to offer medical 
opinions). 

Inasmuch as there is no competent medical evidence of record 
diagnosing a currently disability manifested by body pain, 
the Board concludes that such a disability was not incurred 
in or aggravated by service.  The evidence in this case is 
not in relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in the resolution thereof.  
Rather, as a preponderance of the evidence is against this 
claim, it must be denied.



B.  Chest Lump

During service, the veteran did not report or receive 
treatment for a lump in her chest.  Following discharge from 
service, however, in December 2000, she presented to a VA 
facility with a complaint of a lump felt in the midsternal 
area.  A physician evaluated the veteran, but indicated that 
there was no abnormal lump in the chest, including the 
identified area.  The veteran requested a mammogram, but 
thereafter, did not report any chest lumps.  In addition, no 
medical professional noted the existence of such a lump.

Again, the veteran's assertions represent the only evidence 
of record establishing that she has a lump on her chest.  
Inasmuch as such assertions may not be considered competent 
evidence of a current disability under Espiritu v. Derwinski, 
2 Vet. App. at 494-95, the Board concludes that a chest lump 
was not incurred in or aggravated by service.  The evidence 
is not in relative equipoise; therefore, the veteran may not 
be afforded the benefit of the doubt in the resolution of 
this claim.  Rather, as a preponderance of the evidence is 
against such claim, it must be denied.


ORDER

Service connection for body pain is denied.

Service connection for a chest lump is denied.


REMAND

The veteran also claims entitlement to service connection for 
postoperative residuals of an excised cystadenoma of the left 
ovary, stomach and skin disorders, sinusitis, an ear 
disorder, including otitis, and a shoulder tumor, and 
entitlement to a higher initial evaluation for asthma.  
Additional action is necessary before the Board can decide 
these claims.

First, as previously indicated, the veteran claims that some 
of the disorders at issue in this Remand developed as a 
result of her exposure to radiation while serving in radio 
communications.  Allegedly, the duties required of her 
position included monitoring microwave and radiation emission 
levels without the use of protective gear.  During the course 
of this appeal, the veteran indicated that there were certain 
service personnel records to support her assertion in this 
regard, but the RO did not exhaust all avenues in an attempt 
to obtain these records.  Rather, in October 2000 and 
February 2002, the RO requested all outstanding service 
medical records, including a DD Form 1141, from the National 
Personnel Records Center (NPRC).  NPRC subsequently responded 
that there were no additional service medical records on 
file.  Despite a DD Form 214 of record, which confirms the 
veteran's military occupational specialty in radio 
communications, the RO did not attempt to obtain the 
veteran's service personnel file or any other information 
that might shed light on the nature of the veteran's in-
service occupational duties.  Inasmuch as such evidence is 
pertinent to some of the claims being remanded, the RO should 
take such action on remand.

Second, in a written statement dated September 2005, the 
veteran indicated that she was then receiving treatment for 
asthma at a greater Los Angeles medical facility.  However, 
records of this treatment are not in the claims file.  They 
are pertinent to the claim for a higher initial evaluation 
for asthma and should therefore be obtained on remand. 

Third, the VCAA, which requires VA to assist a claimant in 
obtaining evidence necessary to substantiate a claim, is 
applicable to this appeal.  Under 38 U.S.C.A. 
§ 5103A, VA's duty to assist includes providing a claimant a 
medical examination or obtaining a medical opinion when an 
examination or opinion is necessary to make a decision on a 
claim.  In this case, examinations in support of the claims 
being remanded are necessary.  Service and post-service 
medical evidence of record establishes that, in service, the 
veteran received treatment for stomach, skin, sinus and ear 
complaints and, since discharge, has been treated for 
stomach, skin, sinus and ear problems.  Medical opinions are 
thus needed regarding whether there is any relationship 
between the current problems and documented in-service 
complaints.  Medical opinions are also needed regarding 
whether the masses found in the veteran's left ovary and 
shoulder are related to her in-service duties as a radioman.  

Fourth, as previously indicated, the VCAA also requires VA to 
provide notice to the veteran in support of her claims.  In 
this case, the RO provided the veteran such notice during the 
course of this appeal.  However, this notice does not comply 
with the requirements of the law as found by the Court in 
Dingess/Hartman.  To ensure the veteran's due process rights, 
VA should provide the veteran more comprehensive notice on 
remand.  

Based on the foregoing, the Board remands this case for the 
following action:

1.  Provide the veteran VCAA notice on 
the claims being remanded, which 
satisfies the requirements of the Court's 
holdings in Pelegrini II, Quartuccio and 
Dingess/Hartman.

2.  After securing any necessary 
authorization, obtain and associate with 
the claims file the veteran's treatment 
records from the greater Los Angeles 
medical facility, where she reportedly 
received asthma care in 2005.  

3.  Obtain and associate with the claims 
file the veteran's personnel file, or 
information from her service department 
that explains the duties associated with 
her military occupational specialty.

4.  Arrange for the veteran to undergo a 
VA examination in support of her claims 
for service connection.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) Diagnose all residuals of the 
veteran's excised cystadenoma of the 
left ovary and shoulder tumor, and 
all stomach, skin, sinus and ear 
disorders shown to exist;  

b) Offer opinions regarding the 
etiology of all residuals and 
disorders;  

c) In so doing, specifically 
indicate whether each 
residual/disorder is at least as 
likely as not (50 percent or more 
probability) related to the 
veteran's active service, including 
the documented in-service stomach, 
skin, sinus and ear complaints and 
her alleged exposure to radiation 
while working in radio 
communications; and 

d) Provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

5.  Readjudicate the claims being 
remanded based on all of the evidence of 
record.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the claims on appeal.  No action 
is required of the veteran unless she receives further 
notice.  She does, however, have the right to submit 
additional evidence and argument on the claims the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372 
(1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


